Mr. Justice Holdom delivered the opinion oi the court. 2. Trial, § 204*—when verdict for plaintiff should be directed. Where a defense is affirmative and defendants fail to maintain it, the court should instruct the jury to find for plaintiff. 3. Costs, § 73*—when cost of additional abstract properly charged against appellant. Where the imperfections in an abstract filed by an appellant render it necessary for appellee to file an additional abstract, the expense of such additional abstract will be taxed as costs.